DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: an amendment filed on 4/15/2022.
• Claims 1-20 are currently pending.

Response to Arguments
• Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
• In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al (US 20190158433) in view of Vishnoi et al (US 20200342850).
Regarding claim 1, Yun further discloses a computer-implemented method comprising: receiving, by a primary chatbot (fig. 4, 5), a query (fig. 7) from a user; analyzing, using natural language (user’s input voice, fig. 7) processing techniques, the query; identifying, from the analyzing, one or more key features (features/queries from the input’s voice, figs. 7, 8, 9, 10, 12, 15) of the query; pushing the one or more key features to one or more secondary chatbots (pushing queries to remote server since primary chatbot (e.g. chatbot from personal assistant device) is incapable of response to the queries, fig. 7-12, pars. 55-60); identifying which one of the primary chatbot and the one or more secondary chatbots (chatbots from remote server, figs. 7-12, pars. 55-60, 67-69) is to respond to the query; and transmitting (figs.7, 8, 9, 10, 12) a response to the query to the user (response to user’s queries, pars. 67-69). 
Yun fails to teach and/or suggest pushing the one or more key features to one or more secondary chatbots are performed by the primary chatbot.
Vishnoi, in the same field of endeavor for chatbots communication/conversations, teaches a well-known example of primary chatbots (master chatbots) that are pushing the one or more key features to one or more secondary chatbots (masterbot routing utterances/features to skill bots, figs. 1, 2, 4, 5, pars. 4-6, 31-32).
It would have been obvious to one of ordinary skill in the art at the time of the invention was made by modifying chatbot system of Yun to include steps of pushing features/utterances from primary/master chatbot to secondary/child/skill chatbots as taught by Vishnoi to improve efficiency by routing specific tasks/queries to skill bots that are specific to the queries.
Therefore, it would have been obvious to combine Yun with Vishnoi to obtain the invention as specified in claim 1.

Regarding claim 2, Yun further discloses the method of claim 1, further comprising: pushing, in response to identifying that a first secondary chatbot (personal assistant’s chatbot, figs. 5, 7, 9, 12) is to respond to the query, the query to the first secondary chatbot; and receiving (chatbots from remote server, figs. 5, 7, 9, 12) the response from the first secondary chatbot. 

Regarding claim 3, Yun further discloses the method of claim 2, further comprising: generating, automatically, a second query, wherein the second query includes a prompt for user feedback (displaying user’s feedback, figs. 7-10); receiving the user feedback; and updating, in response to receiving the user feedback, a respondent classifier, wherein the respondent classifier indicates to the primary chatbot that the first secondary chatbot is predicted to respond to succeeding queries (figs. 1A-1B). 

Regarding claim 4, Yun further discloses the method of claim 1, wherein identifying which one of the primary chatbot (fig. 4) and the one or more secondary chatbots (figs. 5, 7,9) is to respond to the query comprises: polling each of the primary chatbot and the one or more secondary chatbots, wherein the polling indicates each of the primary chatbot's and the one or more secondary chatbots' confidence (selecting a chatbot capable of answering the user’s queries, fig. 7, 7, 9, 12, 15) in the other chatbots responding to the query; ranking, (ranking, abstract, fig. 2) based on the polled confidence, the primary chatbot and the one or more secondary chatbots; and selecting (selecting chatbot that are capable of resolving user’s queries, fig. 12) a chatbot with the highest confidence of the primary chatbot and the one or more secondary chatbots. 

Regarding claim 5, Yun further discloses the method of claim 4, wherein polling for each of the primary chatbot's and the one or more secondary chatbots' confidence in the other chatbots responding to the query comprises: comparing the one or more key features (figs. 5, 7, 9) to metadata associated with each of the primary chatbot and the one or more secondary chatbots; identifying how much of the metadata matches the one or more key features; and allocating a numerical tag to each of the primary chatbot and the one or more secondary chatbots, wherein the numerical tags indicate the amount of metadata that matched the one or more key features (par. 52). 

Regarding claim 6, Yun further discloses the method of claim 1, wherein pushing the one or more key features to the one or more secondary chatbots is in response to determining that the primary chatbot is incapable (fig. 7) of answering the query. 

Regarding claim 7, Yun further discloses the method of claim 6, further comprising: replacing (fig. 5) the primary chatbot with one of the one or more secondary chatbots; and transferring (transferring to a new/different chatbots, fig. 5) the user to the one of the one or more secondary chatbots for the response to the query. 

Regarding claims 8-20 recite limitations that are similar and in the same scope of invention as to those in claims 1-7 above; therefore, claims 8-20 are rejected for the same rejection rationale/basis as described in claims 1-7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/Primary Examiner, Art Unit 2674